


SEVENTH OMNIBUS AMENDMENT
TO
SECURED NOTES
AND
AMENDED AND RESTATED AGREEMENT RE: SECURED NOTES


THIS SEVENTH OMNIBUS AMENDMENT TO SECURED NOTES AND AMENDED AND RESTATED
AGREEMENT RE: SECURED NOTES (this “Agreement”) is made and entered into as of
September 10, 2019, among HC2 Station Group, Inc., a Delaware corporation, and
HC2 LPTV Holdings, Inc., a Delaware corporation (each a “Subsidiary Borrower”
and, together, the “Subsidiary Borrowers”), HC2 Broadcasting Holdings Inc., a
Delaware corporation (the “Parent Borrower” and, together with the Subsidiary
Borrowers, the “Borrowers”), Great American Life Insurance Company, an Ohio
corporation (“GALIC”) and Great American Insurance Company, an Ohio corporation
(“GAIC” and, together with GALIC, the “Initial Lenders”), Minority Brands, Inc.,
an Ohio Corporation (“MBI”), and Arena Limited SPV, LLC, a Delaware limited
liability company (the “First-Out Lender” and, together with MBI and any other
lender under any Additional Secured Note (as defined below) that becomes party
to this Agreement pursuant to Section 2(a)(ii), the “Additional Lenders” and,
together with the Initial Lenders, each a “Lender” and, collectively, the
“Lenders” and, together with the Borrowers, each a “Party” and collectively, the
“Parties”).
W I T N E S S E T H:


WHEREAS, the Borrowers have entered into the Existing Secured Notes (as defined
on Schedule I-A hereto) with the applicable Lender or Lenders;
WHEREAS, the Subsidiary Borrowers and the Initial Lenders previously entered
into the Agreement Re: Secured Notes, dated as of January 22, 2019 (the
“Original Agreement Re: Secured Notes”), which, among other things, amended
certain terms of the $35,000,000 Secured Note (as defined on Schedule I-A
hereto), provided for the issuance of Additional Secured Notes and contained
certain provisions related to the administration or disposition of the
Collateral;
WHEREAS, the Borrowers and certain of the Lenders previously entered into the
Omnibus Amendment to Secured Notes, dated as of May 3, 2019 (the “Original
Omnibus Amendment”), to add additional Collateral to secure the Existing Secured
Notes, to add the Parent Borrower as an additional “Borrower” under the Secured
Notes (as defined on Schedule I-B hereto) then outstanding, and to make certain
other amendments thereto;
WHEREAS, the Borrowers and the Lenders previously entered into the Second
Omnibus Amendment to Secured Notes and Amended and Restated Agreement Re:
Secured Notes, dated as of May 31, 2019 (the “Second Agreement Re: Secured
Notes”), which, among other things, amended certain of the Secured Notes to
permit the issuance of certain additional secured notes on the terms set forth
therein, including the May First-Out Secured Note (as defined on Schedule I-A
hereto) with the First-Out Lender, dated as of May 31, 2019, amended the
Maturity Date



--------------------------------------------------------------------------------





under such Secured Notes and made certain other amendments thereto as set forth
therein and amended and restated the Original Agreement Re: Secured Notes;
WHEREAS, the Borrowers and the Lenders previously entered into the Third Omnibus
Amendment to Secured Notes and Amended and Restated Agreement Re: Secured Notes,
dated as of June 28, 2019 (the “Third Agreement Re: Secured Notes”), which,
among other things, amended the Existing Secured Notes to permit certain asset
sales and extended the Maturity Date under the Existing Secured Notes as set
forth therein and amended and restated the Second Agreement Re: Secured Notes;
WHEREAS, the Borrowers and the Lenders previously entered into the Fourth
Omnibus Amendment to Secured Notes and Amended and Restated Agreement Re:
Secured Notes, dated as of July 31, 2019 (the “Fourth Agreement Re: Secured
Notes”), which further extended the Maturity Date under the Existing Secured
Notes as set forth therein and amended and restated the Third Agreement Re:
Secured Notes;
WHEREAS, the Borrowers and the Lenders previously entered into the Fifth Omnibus
Amendment to Secured Notes and Amended and Restated Agreement Re: Secured Notes,
dated as of August 2, 2019 (the “Fifth Agreement Re: Secured Notes”), which,
among other things, permitted the issuance of the August First-Out Secured Note
(as defined on Schedule I-A hereto) and amended and restated the Fourth
Agreement Re: Secured Notes;
WHEREAS, the Borrowers and the Lenders previously entered into the Sixth Omnibus
Amendment to Secured Notes and Amended and Restated Agreement Re: Secured Notes,
dated as of August 30, 2019 (the “Sixth Agreement Re: Secured Notes”), which
further extended the Maturity Date under the Existing Secured Notes as set forth
therein and amended and restated the Fifth Agreement Re: Secured Notes; and
WHEREAS, pursuant to this Agreement, the Parties wish to amend the Existing
Secured Notes and amend and restate the Sixth Agreement Re: Secured Notes as set
forth herein, including restating the terms on which Additional Secured Notes
may be issued, restating the terms related to the administration or disposition
of the Collateral, permitting the issuance of the September First-Out Secured
Note (as defined on Schedule I-B hereto), and permitting the First-Out Secured
Notes (as defined on Schedule I-B hereto) as “First-Out Debt” and “First-Out
Obligations” (each as defined herein).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Secured Notes.
In consideration of the premises, the mutual covenants, and the agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties covenant, agree and
represent, as applicable, as follows:


Section 1. Certain Amendments and Understandings with respect to the Existing
Secured Notes.
(a) Amendments.


2



--------------------------------------------------------------------------------





(i) The following defined term contained in each of the Existing Secured Notes
is hereby amended and restated in its entirety as follows:
“Agreement Re: Secured Notes” means the Seventh Omnibus Amendment to Secured
Notes and Amended and Restated Agreement Re: Secured Notes, dated as of
September 10, 2019, among the Borrowers and the lenders from time to time party
thereto, as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
(ii) The following defined term contained in each of the Existing Secured Notes
(other than the Existing First-Out Secured Notes) is hereby amended and restated
in its entirety as follows:
“Permitted Indebtedness” means (i) (a) the indebtedness incurred pursuant to
this Note, (b) additional indebtedness secured by the Collateral (including
“First-Out Debt,” “First-Out Obligations,” “Pari Passu Debt” and “Pari Passu
Obligations,” each as defined in the Agreement Re: Secured Notes) in an
aggregate principal amount at any time outstanding of $64,700,000 minus the
principal amount of this Note and (c) any refinancing or replacement
indebtedness in respect of indebtedness incurred pursuant to the foregoing
clauses (a) and (b), plus all refinancing fees, expenses, costs and premiums in
connection with any such refinancing or replacement, (ii) indebtedness in
respect of Capital Lease Obligations and Purchase Money Obligations, in an
aggregate principal amount not to exceed $5,000,000, financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred by any Borrower after the acquisition, construction, repair,
replacement, lease or improvement of the applicable asset and (iii) unsecured
intercompany indebtedness between or among the Borrowers or unsecured
intercompany indebtedness of the Parent Borrower pursuant to the intercompany
note, executed as of April 30, 2019 and effective as of June 30, 2018 (and any
refinancing or replacement indebtedness in respect thereof).
(iii) The following defined term contained in each of the Existing First-Out
Secured Notes is hereby amended and restated in its entirety as follows:
“Permitted Indebtedness” means (i) (a) the indebtedness incurred pursuant to
this Note representing “First-Out Debt” (as defined in the Agreement Re: Secured
Notes), (b) additional indebtedness secured by the Collateral (including
“First-Out Obligations,” “Pari Passu Debt” and “Pari Passu Obligations,” each as
defined in the Agreement Re: Secured Notes) in an aggregate principal amount at
any time outstanding of $64,700,000 minus the principal amount of this Note and
(c) any refinancing or replacement indebtedness in respect of indebtedness
incurred pursuant to the foregoing clauses (a) and (b), plus all refinancing
fees, expenses, costs and premiums in connection with any such refinancing or
replacement, (ii) indebtedness in respect of Capital Lease Obligations and
Purchase Money Obligations, in an aggregate principal amount not to exceed
$5,000,000, financing an acquisition, construction, repair, replacement, lease
or improvement of a fixed or capital asset incurred by any Borrower after the
acquisition, construction,


3



--------------------------------------------------------------------------------





repair, replacement, lease or improvement of the applicable asset and (iii)
unsecured intercompany indebtedness between or among the Borrowers or unsecured
intercompany indebtedness of the Parent Borrower pursuant to the intercompany
note, executed as of April 30, 2019 and effective as of June 30, 2018 (and any
refinancing or replacement indebtedness in respect thereof).
(b) Understandings of the Parties.
(i) The definition of “Permitted Indebtedness” in the September First-Out
Secured Note shall be as set forth therein.
(ii) For greater certainty, the following defined terms contained in each of the
Existing Secured Notes are hereby restated in their entirety as follows:
“Maturity Date” means the earlier of (a) September 30, 2019 and (b) the date on
which all amounts under this Note shall become due and payable.
“Permitted Liens” means (i) Liens securing indebtedness incurred pursuant to
clause (i) of the definition of “Permitted Indebtedness,” (ii) Liens of lessors,
lessees, sublessors, sublessees, licensors or licensees arising under real
estate lease or license arrangements entered into in the ordinary course of
business of the Borrowers, (iii) inchoate mechanics and similar Liens for labor,
materials or supplies to the extent securing amounts which are not yet due and
payable, (iv) Liens under Capital Lease Obligations, provided, that (1) any such
Lien attaches to such property concurrently with the acquisition thereof and (2)
such Lien attaches solely to the property so acquired in such transaction (and
the proceeds therefrom), (v) Liens for taxes, assessments and other governmental
charges or levies (1) not yet due or for which installments have been paid based
on reasonable estimates pending final assessments or (2) the validity,
applicability or amount of which is being contested diligently and in good faith
by appropriate proceedings by that Person and in respect of which adequate
reserves under GAAP are established and maintained and (vi) Liens on equipment
arising from precautionary UCC financing statements regarding operating leases
of equipment.
(iii) For greater certainty, Section 7.2(f) of each of the Existing Secured
Notes (other than the August First-Out Secured Note) is hereby restated in its
entirety as follows:
(f)
permit or cause the sale of any assets of such Borrower or its subsidiaries,
except (i) as set forth on Schedule 7.2(e) hereto, (ii) as permitted by Section
7.2(g) or (iii) for sales of any such assets not constituting Collateral in a
single transaction or series of related transactions with a fair market value
not to exceed $2,500,000;

(iv) Section 7.2(f) of the August First-Out Secured Note and the September
First-Out Secured Note shall be as set forth therein.


4



--------------------------------------------------------------------------------





(v) Except as modified by this Agreement, the Original Omnibus Amendment remains
in full force and effect.
Section 2. Agreement Re: Secured Notes.
(a) Issuance of Additional Secured Notes.
(i) Notwithstanding anything to the contrary herein or in the Secured Notes,
without the consent of or prior notice to the Lenders, the Borrowers shall be
permitted to issue one or more additional secured notes (each, an “Additional
Secured Note” and, collectively, the “Additional Secured Notes”) to one or more
Additional Lenders secured by the same Collateral as the Secured Notes and
otherwise on substantially the same terms as the Secured Notes (including an
interest rate not to exceed 8.5% per annum, a default rate not to exceed 2.0%
per annum and a maturity date not earlier than the Maturity Date of each other
Secured Note) to the extent permitted by the Secured Notes.
(ii) Substantially concurrently with the execution and delivery of any
Additional Secured Note, each Additional Lender under such Additional Secured
Note not then party hereto shall execute and deliver to the Borrowers a
counterpart signature page to this Agreement, and thereby such Additional Lender
shall have (i) agreed to be bound by all of the terms of this Agreement, (ii)
assumed all rights and obligations of an “Additional Lender” and a “Lender”
hereunder and (iii) be deemed to have made all of the representations and
warranties thereof as of the date of the execution of such counterpart signature
page.
(b) Collateral Matters.
(i) The obligations of each Lender under the Secured Notes or any Additional
Secured Note, as applicable, shall be secured by the Collateral on a pari passu
basis and any proceeds from the Collateral however received shall be distributed
in accordance with clause (c) below.
(ii) Only the Initial Lenders may act or refrain from acting with respect to the
Collateral or any proceeds therefrom. Without the express written consent of the
Initial Lenders, no Additional Lender shall attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Collateral (provided, however,
that the foregoing shall not prohibit any Additional Lender from taking any
action to perfect its security interest in the Collateral, including by filing
UCC financing statements).
(iii) Neither Initial Lender shall have by reason of this Agreement or any other
related document a fiduciary relationship with respect to any Additional Lender,
and each Additional Lender hereby waives and releases each Lender from all
claims and liabilities arising pursuant to any Initial Lender’s role under this
Agreement or any related document.
(c) Application of Proceeds.


5



--------------------------------------------------------------------------------





(i) The Initial Lenders (and, to the extent permitted by Section 2(b)(ii), any
Additional Lender) will apply the proceeds of any collection, sale, foreclosure
or other realization upon, or exercise of any right or remedy with respect to,
any Collateral and the proceeds thereof in the following order of application:
FIRST, to the payment of any reasonable costs and expenses (including reasonable
legal fees) incurred by any Initial Lender or indemnification obligations then
due and payable to any Initial Lender pursuant to the Great American Secured
Notes (as defined on Schedule I-A hereto), in each case, in connection with the
administration or disposition of Collateral or any proceeds therefrom;


SECOND, to the repayment of obligations (other than Pari Passu Obligations (as
defined below)) secured by a Permitted Prior Lien (as defined below) on any
Collateral sold or realized upon;


THIRD, to the First-Out Lender for application to the payment of all outstanding
First-Out Obligations (as defined below) that are then due and payable in an
amount sufficient to discharge all First-Out Obligations;


FOURTH, after the discharge of all First-Out Obligations, to each other Lender
for application to the equal and ratable payment of all other outstanding Pari
Passu Obligations that are then due and payable in an amount sufficient to
discharge all Pari Passu Obligations; and


FIFTH, any surplus remaining after the payment of amounts described in the
preceding clauses will be paid to the Borrowers, or to such other persons as may
be entitled to such amounts under applicable law or as a court of competent
jurisdiction may direct.


(ii) “Excess First-Out Debt” means any obligations under First-Out Debt (other
than the principal amount of, and regular installments of interest on, First-Out
Debt) in excess of $250,000.
(iii) “Excess First-Out Obligations” means Excess First-Out Debt and all other
obligations in respect thereof.
(iv) “First-Out Debt” means the First-Out Secured Notes; provided that, for the
avoidance of doubt, Excess First-Out Debt shall constitute Pari Passu Debt and
not First-Out Debt.
(v) “First-Out Obligations” means First-Out Debt and all other obligations in
respect thereof; provided that, for the avoidance of doubt, Excess First-Out
Obligations shall constitute Pari Passu Obligations and not First-Out
Obligations.
(vi) “Pari Passu Debt” means:
(1) all Secured Notes (other than the First-Out Secured Notes);


6



--------------------------------------------------------------------------------









7



--------------------------------------------------------------------------------





(2) all First-Out Debt;


(3) any Excess First-Out Debt; and


(4) any other indebtedness (including any Additional Secured Note) of the
Borrowers that is secured equally and ratably with the Secured Notes (other than
the First-Out Secured Notes), the First-Out Debt and any Excess First-Out Debt
by a pari passu Lien that was permitted to be incurred under this Agreement and
the Secured Notes.


(vii) “Pari Passu Obligations” means Pari Passu Debt and all other obligations
in respect of Pari Passu Debt, including without limitation any post-petition
interest whether or not allowable.
(viii) “Permitted Prior Lien” means any Lien that has priority over the Lien of
the Lenders,which Lien was permitted under each Secured Note and any Additional
Secured Note.
Section 3. Expenses.
(a) Expenses. The Borrowers jointly and severally agree to pay to the Initial
Lenders the costs and expenses (excluding, for the avoidance of doubt, net
income and other taxes) incurred by the Initial Lenders, including legal fees,
in connection with (i) preparation, negotiation, and execution of this
Agreement, the September First-Out Secured Note and any other documents executed
in connection herewith, (ii) the transactions contemplated by this Agreement,
including, but not limited to amendments to the Existing Secured Notes, and any
other document executed in connection herewith, (iii) monitoring an Initial
Lender’s rights with respect to its obligations under this Agreement and (iv)
the issuance of any Additional Secured Notes after the date hereof.
Section 4. Representations and Warranties.
(a) Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as of the date hereof as follows:
(i) Each Borrower is a corporation, duly organized, validly existing and in good
standing under the Laws of Delaware and has the power and authority to own its
property and to carry on its business in each jurisdiction in which such
Borrower does a material volume of business.
(ii) Each Borrower has full power and authority to execute and deliver this
Agreement and to incur and perform the obligations provided for herein, all of
which have been duly authorized by all proper and necessary action of the board
of directors of such Borrower. No consent or approval of any public authority or
other third party is required as a condition to the validity of this Agreement,
and each Borrower is in compliance with all Laws and regulatory requirements to
which it is subject.


8



--------------------------------------------------------------------------------





(iii) This Agreement constitutes the valid and legally binding obligation of
each Borrower, enforceable against such Borrower in accordance with its terms.
(iv) There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of each Borrower and
no provision of any existing agreement, mortgage, indenture or contract binding
on such Borrower or affecting its property, which would conflict with or in any
way prevent the execution, delivery or carrying out of the terms of this
Agreement.
(v) The financial statements of each Borrower as of and for the fiscal quarter
ended June 30, 2019 previously delivered to the Lenders fairly present, in all
material respects, the financial condition, results of operations, shareholders’
equity and cash flows of such Borrower in accordance with GAAP and do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
(vi) Except as disclosed to the Lenders on Schedule II hereto, (a) there is no
action, claim, notice of violation, order to show cause, complaint,
investigation, or proceeding involving any Borrower pending or, to the knowledge
of any Borrower threatened before any court or Governmental Authority, agency or
arbitration authority or (b) there is no outstanding decree, decision, judgment,
or order that has been issued by any court, Governmental Authority, agency or
arbitration authority against such Borrower or its FCC Licenses.
(vii) (a) Each of the FCC Licenses issued to any Borrower is valid, binding, in
full force and effect, and enforceable by such Borrower in accordance with its
terms; (b) any Borrower that is the holder of each such FCC License has
performed all obligations thereunder in all material respects and has not
received written notice of intention to terminate any FCC License or written
notice alleging a material default (other than letters of default that have been
rescinded or with respect to defaults that have been cured or waived); and (c)
no event caused by, relating to or affecting any Borrower that is the holder of
an FCC License has occurred which (with or without the giving of notice or lapse
of time, or both) would constitute a Material Adverse Change by any Borrower of
the terms of such FCC License, the Communications Act of 1934, as amended (the
“Communications Act”), or the rules, regulations, written policies, orders and
decisions of the Federal Communications Commission (“FCC”) adopted under the
Communications Act, in each case as from time to time in effect (the “FCC
Rules”).
(viii) Except for proceedings affecting the broadcasting industry generally,
neither Borrower is a party to or has knowledge of any investigation, notice of
apparent liability, violation, forfeiture or other order or complaint issued by
or before the FCC, or of any other proceedings which could in any manner
threaten or adversely affect the validity or continued effectiveness of the FCC
Licenses of any such Person or give rise to any order of forfeiture that would
reasonably be expected to have a Material Adverse Change. Neither Borrower has
any reason to believe that the FCC Licenses issued to any Borrower will not be
renewed in the ordinary course. Each Borrower has


9



--------------------------------------------------------------------------------





filed in a timely manner all material reports, applications, documents,
instruments and information required to be filed by it pursuant to the FCC
Rules. No licenses, authorizations, permits or other rights other than the FCC
Licenses are required under the Communications Act or the FCC Rules to operate
the respective businesses of the Borrowers in substantially the manner it is
being operated as of the date of this Agreement.
(ix) Parent owns all of the issued and outstanding capital stock of each of the
Operating Subsidiaries, and all such capital stock is validly issued, fully paid
and non-assessable and is free and clear of all liens or adverse claims, other
than the security interest in favor of the Lenders or as would not constitute a
Material Adverse Change.
(x) No representation or warranty by any Borrower in this Agreement or in any of
the other documents or instruments executed in connection herewith and no
statement contained any certificate or other document furnished or to be
furnished to the Lenders pursuant to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.
(b) Representations and Warranties of the Lenders. Each Lender hereby represents
and warrants as of the date hereof as follows:
(i) Each Lender is a corporation or limited liability company, as applicable,
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or organization, as applicable, and has the power
and authority to own its property and to carry on its business in each
jurisdiction in which such Lender does a material volume of business.
(ii) Each Lender has full power and authority to execute and deliver this
Agreement and to incur and perform the obligations provided for herein, all of
which have been duly authorized by all proper and necessary action of such
Lender. No consent or approval of any public authority or other third party is
required as a condition to the validity of this Agreement, and each Lender is in
compliance with all Laws and regulatory requirements to which it is subject.
(iii) This Agreement constitutes the valid and legally binding obligation of
each Lender, enforceable against such Lender in accordance with its terms.
(iv) There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of each Lender and
no provision of any existing agreement, mortgage, indenture or contract binding
on such Lender or affecting its property, which would conflict with or in any
way prevent the execution, delivery or carrying out of the terms of this
Agreement.


10



--------------------------------------------------------------------------------





Section 5. Miscellaneous.
(a) Notices.
(i)     All notices, requests or other communications required or permitted to
be delivered hereunder shall be delivered in writing and shall be given by
personal delivery or nationally recognized overnight courier, in each case to
the address specified below or to such other address as such Party may from time
to time specify in writing in compliance with this provision:
If to the Borrowers:
HC2 Broadcasting Holdings Inc.
HC2 Station Group, Inc.
HC2 LPTV Holdings, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson


If to the Initial Lenders:
Great American Life Insurance Company and
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: Tom Keitel and Tim Shipp
With copies to:
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: John S. Fronduti and Mark A. Weiss
If to an Additional Lender:
Minority Brands, Inc.
653 McCorkle Boulevard
Suite P
Westerville, Ohio 43082
Attn: Richard Schlig




11



--------------------------------------------------------------------------------





With copies to:


Koerner and Olender, P.C.
7020 Richard Drive
Bethesda, Maryland 20817
Attn: James Koerner


Arena Limited SPV, LLC
405 Lexington Avenue
59th Floor
New York, New York 10174


With copies to:


Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Attn: John Kalyvas


(ii) Notices are deemed received (a) when delivered, if personally delivered,
and (b) on the next Business Day after tender for delivery if delivered by
reputable overnight courier service.
(b) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES WHICH WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
(c) Submission to Jurisdiction. Each Party hereby irrevocably and
unconditionally (i) agrees that any legal action, suit or proceeding arising out
of or relating to this Agreement may be brought in the state and federal courts
located in the State of New York, County of New York, Borough of Manhattan and
(ii) submits to the jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against any Party in any action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
(d) Venue. Each Party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement in any court referred to in the foregoing paragraph
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR


12



--------------------------------------------------------------------------------





INDIRECTLY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY.
(f) Counterparts; Integration; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single instrument. This Agreement and the Secured Notes constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g) Successors and Assigns. This Agreement may be assigned by the Initial
Lenders to any Person who is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code, as amended, and by the First-Out
Lender to any of its controlled affiliates (or in the event of any foreclosure
or exercise of rights or remedies with respect to the Collateral permitted by
Section 2(b)(ii), to any of its affiliates); provided that, any such assignment
or transfer shall be evidenced by the execution of a joinder or counterpart to
this Agreement in the name of the assignee or transferee with terms and
conditions identical to those herein. The Borrowers may not assign or transfer
this Agreement or any of its rights hereunder without the prior written consent
of Lenders holding a majority in aggregate principal amount of the Secured Notes
and any Additional Secured Notes then outstanding (collectively, the “Majority
Lenders”) and the First-Out Lender.
(h) Third Party Beneficiaries. This Agreement shall inure to the benefit of, and
be binding upon, the Borrowers and the Lenders (and the applicable Lenders’
respective permitted assigns).
(i) Interpretation. For purposes of this Agreement: (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
The definitions given for any defined terms in this Agreement shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. Unless the context otherwise requires, references
herein: (x) to Schedules, Exhibits and Sections mean the Schedules, Exhibits and
Sections of this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
(j) Amendments and Waivers. No term of this Agreement may be waived, modified,
amended, amended and restated, or supplemented except by an instrument in
writing signed by the Borrowers and the Majority Lenders. Any waiver of the
terms hereof shall be effective only in the specific instance and for the
specific purpose given. Notwithstanding the


13



--------------------------------------------------------------------------------





foregoing, no provision of Section 2 may be waived, modified, amended, amended
and restated, or supplemented in any manner whatsoever (whether set forth
elsewhere in this Agreement or in any other agreement) without the written
consent of each Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.
(k) Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
(l) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by applicable Law.
(m) Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
(n) Further Assurances. The Parties irrevocably (i) consent to the transactions
contemplated hereby and (ii) shall sign (or cause to be signed) all further
documents, do (or cause to be done) all further acts, and provide all assurances
as may reasonably be necessary or desirable to give effect to the terms of this
Agreement.
(o) Publicity; Confidentiality. Except as may be required by applicable Law,
none of the Parties shall issue a press release or public announcement or
otherwise make any disclosure concerning this Agreement or the transactions
contemplated hereby, without prior written consent of the other Parties. If any
announcement is required by applicable Law to be made by a Party, prior to
making such announcement or disclosure such Party, to the extent reasonably
practicable, will deliver a draft of such announcement to the other party and
shall give the other party a reasonable opportunity to comment thereon.
Notwithstanding anything to the contrary herein, the Parties may (i) disclose
the terms and provisions of this Agreement in, and/or file this Agreement as an
exhibit to, any report required to be filed with the Securities and Exchange
Commission and (ii) publish, make, repeat or otherwise use any statement
previously consented to by the other Parties unless and until another Party
objects in writing to the use thereof.


14



--------------------------------------------------------------------------------





(p) This Agreement Controlling. Each Party hereby agrees that in the event of
any conflict between this Agreement and any Secured Note or Additional Secured
Note, this Agreement shall govern and be controlling.
(Signature Pages Follow)




15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers have executed this Agreement as of the date
first written above.


HC2 BROADCASTING HOLDINGS INC.,
as the Parent Borrower


HC2 STATION GROUP, INC.,
as a Subsidiary Borrower


HC2 LPTV HOLDINGS, INC.,
as a Subsidiary Borrower


By:    /s/ Ivan Minkov    
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer








[Signature Page to
Seventh Omnibus Amendment and Amended and Restated Agreement Re: Secured Notes]





--------------------------------------------------------------------------------







Accepted and agreed:
GREAT AMERICAN LIFE
INSURANCE COMPANY,
as an Initial Lender


By:    /s/ Mark F. Muething    
    Name:    Mark F. Muething
    Title:    President


GREAT AMERICAN
INSURANCE COMPANY,
as an Initial Lender


By:                   
    Name:    Stephen C. Beraha
    Title:    Assistant Vice President


[Signature Page to
Seventh Omnibus Amendment and Amended and Restated Agreement Re: Secured Notes]





--------------------------------------------------------------------------------





Accepted and agreed:
GREAT AMERICAN LIFE
INSURANCE COMPANY,
as an Initial Lender


By:                   
    Name:    Mark F. Muething
    Title:    President


GREAT AMERICAN
INSURANCE COMPANY,
as an Initial Lender


By:    /s/ Stephen C. Beraha    
    Name:    Stephen C. Beraha
    Title:    Assistant Vice President




[Signature Page to
Seventh Omnibus Amendment and Amended and Restated Agreement Re: Secured Notes]





--------------------------------------------------------------------------------







MINORITY BRANDS, INC.,
as an Additional Lender




By:     /s/ Richard Schilg                
    Name:    
    Title:




[Signature Page to
Seventh Omnibus Amendment and Amended and Restated Agreement Re: Secured Notes]





--------------------------------------------------------------------------------







ARENA LIMITED SPV, LLC,
as the First-Out Lender and an Additional Lender




By:    /s/ Lawrence Cutler                
    Name: Lawrence Cutler
    Title: Authorized Signer


[Signature Page to
Seventh Omnibus Amendment and Amended and Restated Agreement Re: Secured Notes]





--------------------------------------------------------------------------------






Schedule I-A:
Existing Secured Notes
1.
US $35,000,000 secured note, dated as of August 7, 2018, among the Borrowers and
the Initial Lenders (as amended by the Agreement Re: Secured Notes, the
“$35,000,000 Secured Note”).



2.
US $7,500,000 secured note, dated as of January 22, 2019, among the Borrowers
and the Initial Lenders (the “$7,500,000 Secured Note” and, together with the
$35,000,000 Secured Note, the “Great American Secured Notes”).



3.
US $700,000 secured note, dated as of April 1, 2019, among the Borrowers and
MBI, as amended by the letter agreement, dated as of July 31, 2019 and the
letter agreement dated as of August 30, 2019 (the “MBI Secured Note”).



4.
US $10,750,000 secured note, dated as of May 31, 2019, among the Borrowers and
the First-Out Lender (the “May First-Out Secured Note”).



5.
US $5,375,000 secured note, dated as of August 2, 2019, among the Borrowers and
the First-Out Lender (the “August First-Out Secured Note” and, together with the
May First-Out Secured Note, the “Existing First-Out Secured Notes” and, together
with the Great American Secured Notes and the MBI Secured Note, the “Existing
Secured Notes”).





Schedule I-B:
September First-Out Secured Note
6.
US $5,375,000 secured note, dated as of September 10, 2019, among the Borrowers
and the First-Out Lender (the “September First-Out Secured Note” and, together
with the Existing First-Out Secured Notes, the “First-Out Secured Notes” and,
the First-Out Secured Notes together with the Great American Secured Notes and
the MBI Secured Note, the “Secured Notes”).











Sch-I-1





--------------------------------------------------------------------------------






Schedule II:
Actions, Orders, Proceedings, Investigations
(1)
DTV America Corp., et al., Order and Consent Decree, 32 FCC Rcd 9129 (MB Oct.
31, 2017);

(2)
Mako Communications LLC, Order and Consent Decree, 31 FCC Rcd 112 (MB Jan. 13,
2016);

(3)
Una Vez Mas Las Vegas License, LLC Licensee of KHDF-CA, Las Vegas, NV Facility
Id No. 66807, Forfeiture Order, 22 FCC Rcd 6355 (EB Mar. 28, 2007).



















________________________________________
1 
The Parties to the Order and Consent Decree include DTV America Corporation,
King Forward, Inc., Tiger Eye Broadcasting Corporation, and Tiger Eye Licensing,
LLC, as licensees, and HC2 Broadcasting Inc. and HC2 Broadcasting License Inc.,
as proposed assignees/transferees and successors-in-interest. The Parties agreed
to implement a compliance plan for three years (i.e. until October 31, 2020).
The FCC authorizations subject to the Consent Decree are listed in Appendix A to
the Consent Decree.

2
Mako Communications LLC (“Mako”), predecessor-in-interest to HC2 LPTV Station
Group, entered into a Consent Decree with the FCC’s Media Bureau to resolve
alleged violations of the FCC’s public inspection file rules by station KNBX-CD
(FID 33819). Mako and its successors-in-interest agreed to implement a
compliance plan for two years (i.e., until January 13, 2018) under the terms of
the Consent Decree. The requirements of this Order and Consent Decree have
likely been satisfied or expired but are noted here out of an abundance of
caution.

3
The FCC found Una Vez Mas Las Vegas License, LLC, predecessor-in-interest to HC2
Station Group, liable for a monetary forfeiture in the amount of $6,400 for
willful and repeated violation of section 73.3526 of the FCC’s rules by KHDF-CA
(FID 66807). The requirements of this Order and Consent Decree have likely been
satisfied or expired but are noted here out of an abundance of caution.



Sch-II-1



